DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on August 16, 2021:
Claims 1, 2, 9, 11, 12, 16, 19, 22, 39-41, 48, 51, 55, 59, 60, 65 and 67-75 are pending.  Claims 2, 19, 22, 39-41, 48, 51, 60, 67-68, 70 and 71 were previously withdrawn from consideration as to non-elected species/inventions;
The 112 and prior art rejections of record are withdrawn in light of Applicant’s arguments.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19, 22, 39-41, 48, 51, 60, 69 and 71, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 9, 22, 39-41, 48, 51, 60, 69 and 71 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 8, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 1 is allowable. The species restriction requirement, as set forth in the Office action mailed on March 8, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement to any prior non-elected compounds and non-elected salts in the dependent claims,  have been withdrawn and rejoined as claim 1 is now allowable.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Travis D. Boone on September 13, 2021.
The application has been amended as follows: 
a.  In claim 40, at line 1, “39” has been amended to --19--;
b.  In claim 51, the term “the” before “solvent” has been amended to --a--;
c.  In claim 69, at line 2, the phrase “, for example, selected from cations of the elements” has been amended to -- of an element selected from --;
d.  In claim 69, at line 5, the phrase “for example, A is Li+” has been deleted;
e.  In claim 70, at line 2, the phrase “, for example, selected from cations of the elements” has been amended to -- of an element selected from --;
f.  In claim 70, at line 5, the phrase “for example, A is Li+” has been deleted.
Allowable Subject Matter
Claims 1, 2, 9, 11, 12, 16, 19, 22, 39-41, 48, 51, 55, 59, 60, 65 and 67-75 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the compound and/or salt of claim 1 have the formula III therein, where M is an atom selected from the elements of column 13 (Group IIIA) of the periodic table of elements and X is independently selected from the genus recited in claim 1 wherein at least one X is an S(O)2O group.
Applicant’s arguments to Nie are considered sufficiently persuasive (see pages 19-25 of the response filed on August 16, 2021).  None of the remaining cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the compound and/or salt of claim 1 for at least the reasons discussed above and in Applicant’s response filed on August 16, 2021).  Similarly, U.S. Patent No. 5,891,582 discloses a boroxine compound having the same ring structure but the functional groups attached to the ring structure are void of any S(O)2O group
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725